 1                             UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,                            Case No.: 2:18-cr-00296-JCM-NJK
 5                          Plaintiff,                          Order Setting Hearing
 6   v.                                                            (Docket No. 45)
 7   PABLO GUZMAN-HERNANDEZ,
 8                         Defendant.
 9         Pending before the Court is Defendant’s motion to dismiss counsel and appoint new
10 counsel. Docket No. 45. The Court hereby sets the motion for hearing on September 27, 2019, at
11 11:00 a.m. in courtroom 3C. Defendant and his counsel are required to be present in the courtroom
12 at the hearing.
13         IT IS SO ORDERED.
14         DATED: September 10, 2019.
15
16
17                                              NANCY J. KOPPE
                                                UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                   1
